Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -5 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fouts Patent Application Publication No. 2006/0102669.
The Fouts et al. publication dislcoss a reconfigurable vehicle comprsing:
	(claim 1) a plurality of side members(2, 2) configured to be fixedly coupled to an interior of a motor vehicle (interior of truck bed shown in figure 1) using existing attachment points (holes in sidewalls 41 fro receiving boltsd 3) of the motor vehicle and without irreparable modification of the motor vehicle(bolts 3 are threaded into a hole and out of the hole without causing damage), each side member of the plurality of side members comprising at least one track (bottom portion of sidewall 2 that receives wheel 28) for receiving a modular component (modular toobox 1); and at least one modular component that is removably couplable to the at least one track of the plurality of side members (see figure 3 and paragraphs #96).



In regard to claim 3, Fouts et al. discloses wherein the at least one track of each side member comprises apertures for receiving the quick release connectors.

In regard to claim 4, Fouts et al. discloses wherein the at least one modular component comprises apertures (slot at bottom end of element 8; see figures 7a & 7b) for receiving the quick release connectors.

In regard to claim 5, Fouts et al. discloses the at least one modular component comprises the quick release connectors (release mechanism 7 is attached to the modular tool box as shown in figure 3).

In regard to claim 9, Fouts et al. discloses the at least one modular component comprises a flat surface for supporting a mattress (the at least one modular component comprises a flat surface for supporting a mattress (top of toolbox 17 can support a mattress).


5	Claims 1, 7 and 9   is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by anticipated Quellmalz DE 202015002068.
Quellmalz discloses a minibus that is reconfigurable for camping comprising:
(claim 1) a frame comprising: a plurality of side members(3, 4) configured to be fixedly coupled to an interior of a motor vehicle using existing attachment points  of the motor vehicle (see figure 2 the quick release attachment means on bottom base plate of the attachable camping cargo compartment)   and without irreparable modification of the motor vehicle, each side member of the plurality of side members comprising at least one track for receiving a modular component (2); and at least one modular component that is removably couplable (drawer 2 is removable)to the at least one track of the plurality of side members (in figure 1, see unnumbered side rails on the sliding drawer 2 for engaging cooperating rails not shown on side members 3, 4).


In regard to claim 7 Quellmalz discloses the plurality of side members (3,4) are configured to be fixedly coupled to the interior of the motor vehicle at existing attachment points in a floor (see base in figure 4 having four attachment points to 

In regard to claim 9 Quellmalz discloses a drawer extending across the width of the vehicle and the drawer also a substantial length in the front-rear direction of the vehicle sufficient having a sufficient size for supporting a mattress”. 

6	Claims 1 and 10 are rejected under 35 U.S.C. 102 (a) (1)as being anticipated by Reed US Patent No. 2,329,419.
Reed discloses a reconfigurable vehicle for camping comprising: 

(claim 1) a frame comprising: a plurality of side members (36)configured to be fixedly coupled to an interior (floor; see page 2 column A, lines 45-48) of a motor vehicle using existing attachment points of the motor vehicle and without irreparable modification of the motor vehicle, each side member of the plurality of side members comprising at least one track (36, see page 2 column A, lines 46-59) for receiving a modular component ; and at least one modular component (39, 41, 42, 43; 43 in figure 1; see page 2 column A, lines  59-67) that is removably couplable (inherently the modular pieces 39, 41, 42, 43 are removable in a reverse manner to how they were attached to the vehicle; see page 2 column A, lines 67- column B line 2) to the at least one track of the plurality of side members(36).

In regard to claim 10, Reed discloses the at least one modular component comprises a kitchen unit (39, 41, 42, 43 in figure 1; see page 2 column A, lines  59-67).

7	Claims 1 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harder et al. US Patent No. 6,866,316.
Harder discloses a reconfigurable vehicle comprising a:
(claim 1) a frame (100) comprising: a plurality of side members (110, 110) configured to be fixedly coupled to an interior of a motor vehicle using existing attachment points of the motor vehicle and without irreparable modification of the motor vehicle (see column 3 lines 40-47), each side member of the plurality of side members comprising at least one track  (110) for receiving a modular component (200, 300); and at least one modular component (200. 300) that is removably couplable to the at least one track of the plurality of side members.

In regard to claim 6, Harder discloses the existing attachment points of the motor vehicle comprise original equipment manufacturer (OEM) apertures (see column 3 lines 40-47).


8	Claims 19 and 20 are rejected under 35 U.S.C. 102(a) (1) s being anticipated by Minix et al.  US Patent No. 6,270,137 (cited by Applicant In IDS).
Minix disloses a method for using a track system for customizing a vehicle comprising:
(claim 19) fixedly coupling a plurality of side members to an interior of a motor vehicle using existing attachment points of the motor vehicle and without irreparable modification of the motor vehicle (side member 12 are “fixedly”, see line 28,coupled to the sidewalls; see column 2, lines 27-28; 38-42), each side member of the plurality of side members comprising at least one track (member 12 is a rtrack) for receiving at least one modular component (see modular components 24, 22, 28, 30); and coupling a modular component to the at least one track of the plurality of side members (see column 4 lines 7-13; 16-20).

In regard to claim 20,  Minix et al discloses uncoupling the modular component to the at least one track of the plurality of side members (see column 4, lines 31 -35; ; and coupling a second modular component to the at least one track of the plurality of side members (see “changeable”  column 1, lines 31-45; column 2, lines 53 -5).


Claim Rejections - 35 USC § 103
9	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11	Claims 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiester US Patent No. 7,232,172 in view of Quellmalz DE 202015002068.
The Kiester patent discloses a vehicle having an interior compartment (column 6, lines 24-35) described as using an existing tie down on the OEM truck bed to fasten the liner shown in figure 8, to the truck comprising:.

	(claim 11) an interior compartment (pickup truck 364 bed for receving bed liner) comprising existing attachment points (bolts 310 used to attach liner to existing bed; see column 6, lines lines 25-35) a reconfigurable vehicle customization system comprising: a plurality of side panels (218, 220) configured to be fixedly coupled to the interior compartment of the motor vehicle at the existing attachment points (bolts 310 used to attach liner to existing bed; see column 6, lines lines 25-35)  and without irreparable modification of the motor vehicle, each side panel of the plurality of side panels comprising at least one track  (312) for receiving a modular component (238; see different components in figures 15, 16,17, 18); and at least one modular component that is removably couplable to the at least one track of the plurality of side panels, wherein the at least one modular component is removably couplable to the at least one track of the plurality of side panels using quick release connectors (a slot is provided, see column 5, lies 50-52 wherein upon releasing the blocks 102 with the lever 100 shown in figure 4 the dividers can be removed).



Quellmalz discloses a minibus that is reconfigurable  by adding a camping cargo compartment thereto.  The compartment has a  base, as shown in figure 2, having four attachment points to enable attachment via quick release/connect means cooperating with anchors shown in figure 3 fixed to the minibus floor.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kiester to incorporate quick release connectors  for attachment to a vehicle floor as taught by Quellmatz to provide additional strength in securing Kiester’s liner to the truck bed.
In regard to claim 13, Kiester discloses the at least one modular component comprises apertures (an opeing fro the release block 102 is described in column 8, lines 43-45) for receiving the quick release connectors.

In regard to claim 14, Kiester discloses the at least one modular component comprises the quick release connectors (the reales mechanism is on the modular divider 38 as shown in figure 4 at 100, 102).

 In regard to claim 15, Kiester discloses employing orignail attachment points (see use of OEM tiedowns used to fix side panels to original tuck bed at  column 6, lines lines 25-35) .

In regard to claim 16, Kiester discloses employing orignail attachment points in sidewall to secure the sidewalls (see use of OEM tiedowns used to fix side panels to original tuck bed at  column 6, lines lines 25-35) .

In regard to claim 17, Kiester discloses a modular component comprises a flat surface (see 532 in figure 15) for supporting a mattress.





12	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kiester US Patent No. 7,232,172 in view of  Quellmalz DE 202015002068 as applied to claim 11 above, and further in view of Shives US Patent No.  5,924,616.
Kiester and Quellmalz meet the claim limitations as applied above.
The claimed invention is distinguishable from Kiester as modified by Quellmalz by  the recitation of the quick release connector being received in apertures of the track.
The Shives patent disloes a quick release connector 214 for fixing the modular toolbox to apertures 200 within rail 184.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute quick release/connectors that are received in rail apertures as taught by  Shives  for the quick release/connector and side panel apertures in Kiester as modified by Quellmalz to reduce  the number of parts.
13	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kiester US Patent No. 7,232,172 in view of  Quellmalz DE 202015002068 as applied to claim 11 above, and further in view of Basset US Patent Application Publcation No. 2006/0197352.
Kiester and Quellmalz meet the claim limitations as applied above.
The claimed invention is distinguishable from Kiester as modified by Quellmalz by  the recitation of the modular unit being a kitchen unit.  
Kiester discloses alternative modular  components in figures 15, 16,17, 18 for mounting onto the side panel tracks.  Basset discloses a reconfigurable vehicle wherein alternaive modular compoments can be attached to tracks mounted on the interior of 

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a modular kitchen unit as taught by Basset in figure 4 for a modular components dislcoed in Kiester as modifired by Quellmalz for provide for a convenient tailgating option.

14	Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kiester US Patent No. 7,232,172.
The Kiester patent discloses a vehicle having an interior compartment (column 6, lines 24-35) described as using an existing tie down on the OEM truck bed to fasten the liner shown in figure 8, to the truck comprising:.
(claim 1) a frame (10)comprising: a plurality of side members (18a, 18b) configured to be fixedly coupled to an interior of a motor vehicle (pickup truck 364 bed for receving disclosed bed liner 10) using existing attachment points of the motor vehicle and without irreparable modification of the motor vehicle(bolts 310 used to attach liner to existing bed; see column 6, lines lines 25-35), each side member of the plurality of side members comprising at least one track (312) for receiving a modular component (238; see different components in figures 15, 16,17,18); and at least one modular component that is removably couplable to the at least one track of the plurality of side members(a slot is provided, see column 5, lies 50-52 wherein upon releasing the blocks 102 with the lever 100 shown in figure 4 the dividers can be removed).. 

15	Claim 8 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiester US Patent No. 7,232,172 in view of Quellmalz DE 202015002068.
Kiester meets the claim limtaions as applied immediately above.

Quellmalz discloses a minibus that is reconfigurable  by adding a camping cargo compartment thereto.  The compartment has a  base, as shown in figure 2, having four attachment points to enable attachment via quick release/connect means cooperating with anchors shown in figure 3 fixed to the minibus floor.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kiester to incorporate quick release connectors  for attachment to a vehicle floor as taught by Quellmatz to provide additional strength in securing Kiester’s liner to the truck bed.

Conclusion
16	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO Form 892 are cited for their rails and attachment means for reconfiguring a vehicle3 with modular components.



17	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612       
                                                                                                                                                                                    /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612